Citation Nr: 1034704	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for tinea versicolor.

2.  Entitlement to an effective date prior to July 5, 2007 for 
the grant of a 30 percent rating for tinea versicolor. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which assigned a 30 percent disability rating for 
tinea versicolor with an effective date of July 5, 2007.  

In December 2008, the Veteran withdrew a request for a hearing 
before the Board.  See 38 C.F.R. § 20.704(e) (2009).  The Board 
will proceed with appellate review. 


FINDINGS OF FACT

1.  The Veteran has hypopigmented macules on his chest and back 
covering 20 percent of his total body surface area and 0 percent 
of his exposed body surface area. 

2.  The Veteran is not on systemic medication.

3.  An unappealed December 1970 rating decision granted service 
connection for tinea versicolor and assigned a noncompensable 
rating.

4.  An April 2005 Board decision continued the noncompensable 
rating for tinea versicolor.  In July 2005, the Board denied the 
Veteran's motion for reconsideration of its April 2005 decision.  

5.  The Veteran's next claim for an increased rating for tinea 
versicolor was received on July 5, 2005.  

6.  There is no evidence showing that the Veteran's tinea 
versicolor covered 20 percent or more of his entire body, 20 
percent or more of exposed areas, or required systemic therapy 
prior to the October 2007 VA examination. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.118, Diagnostic Code (DC) 7806 (2009).

2.  The criteria for an effective date prior to July 5, 2007 for 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.118, DC 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Prior to initial adjudication of the Veteran's claim, a September 
2007 letter notified the Veteran that in order to support his 
claim, the evidence must show that his disability had increased 
in severity.  It also informed the Veteran that a disability 
rating from 0 to as much as 100 percent is assigned by using a 
schedule for evaluating disabilities, and that VA considers the 
nature and symptoms of the condition, the severity and duration 
of the symptoms, and their impact upon employment.  Further, the 
letter provided examples of the types of evidence the Veteran 
could submit in support of his claim and notified the Veteran of 
his and VA's respective responsibilities for obtaining such 
evidence.  Finally, the letter notified the Veteran of how VA 
determines the effective date of entitlement to benefits for a 
service-connected disability.  The Board concludes that the duty 
to notify has been satisfied. 

The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it requires 
notice regarding the rating criteria specific to the Veteran's 
claim.  Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.).  
Any error related to these elements is harmless.  

In any event with regard to the Veteran's earlier effective date 
claim, this issue arises from his disagreement with the effective 
date assigned to the compensable disability rating awarded (a 
downstream issue).  Courts have held that, once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Thus, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board concludes that the duty to notify has been 
satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran an appropriate VA examination 
in October 2007.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate for rating purposes 
as it was based on a thorough examination of the Veteran's skin 
and provided enough information to enable VA to evaluate the 
Veteran's tinea versicolor in terms of the schedular criteria.  
The Board notes that the VA examiner indicated that the Veteran's 
claims file was not available for review.  However, when an 
increased rating is at issue, it is the prevent level of the 
Veteran's disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the examiner's task 
was to evaluate the Veteran's tinea versicolor as it manifested 
during the time of the examination, and not to render an opinion 
as to the etiology thereof.  In this respect, the examiner 
thoroughly examined the Veteran and took his reported history.  
The Board finds that there is no likely possibility that a review 
of the Veteran's claims file would alter the examiner's findings 
regarding how the Veteran's tinea versicolor manifested on the 
day of the examination.  Thus, the Board finds the October 2007 
examination is adequate for rating purposes and that no prejudice 
exists.  See Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 
(2009) (holding that whether prejudicial harm exists requires 
case-specific application of judgment, based upon examination of 
the record); see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) (holding that the determination regarding prejudice is 
whether the error affected the "essential fairness" of the 
adjudication). 

The Veteran has not stated and there is no other evidence 
indicating that there has been a material change in the severity 
of his tinea versicolor since he was last examined in October 
2007.  See 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 
30 percent for his service-connected tinea versicolor.  For the 
reasons that follow, the Board concludes that an increased rating 
is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

At the outset, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 and again in October 2008.  See 67 Fed. 
Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 
2008).  The October 2008 revisions are applicable to claims for 
benefits received by VA on or after October 23, 2008.  Id.  In 
this case, the Veteran filed his claim in July 2007.  Therefore, 
only the post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.

The Veteran's tinea versicolor has been rated by analogy under 
diagnostic code (DC) 7806, which pertains to eczema.  See 
38 C.F.R. § 4.118.  In this regard, the Board notes that there is 
no diagnostic code specific to tinea versicolor.  When an 
unlisted condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).  
The Board has reviewed other diagnostic codes and finds DC 7806 
to be the clearly most appropriate code for the veteran's tinea 
versicolor.  

Under DC 7806, a rating of 30 percent is warranted for eczema (in 
this case tinea versicolor) affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  A rating of 60 percent is 
warranted for eczema (in this case tinea versicolor) affecting 
more than 40 percent of the entire body or more than 40 percent 
of exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118.  

The Court has held that, in evaluating skin disorders, the 
frequency and duration of the outbreaks and the appearance and 
virulence of them must be addressed.  See Bowers v. Derwinski, 2 
Vet. App. 675 (1992).  

The October 2007 VA examination report reflects that the Veteran 
had hypopigmented macules on his chest and back.  The total body 
surface area affected was 20 percent.  The exposed body surface 
area affected was 0 percent.  The Veteran stated that 
ketoconazole cream and shampoo did not help his rash and that he 
was not using any therapies to treat his tinea versicolor.  He 
did not have acne, chloracne, or scars.  The examiner noted that 
the Veteran had guttate-appearing hypopigmented macules on his 
chest, arms, and thighs which were consistent with guttate 
hypomelanosis.  The examiner did not see any evidence of tinea 
versicolor.  

The Veteran's recent VA treatment records since July 2006 do not 
reflect diagnoses of tinea versicolor or treatment with systemic 
therapy.  The Veteran has not stated, and the competent medical 
evidence does not indicate, that the Veteran has had more severe 
outbreaks of tinea versicolor since 2006.  See Bowers, supra. 

In a November 2008 statement, the Veteran stated that a rating of 
60 percent is warranted for his tinea versicolor because he had 
been taking medications for this skin disorder for over one year.  
While the Veteran may take medications for his skin disorder such 
as ketoconazole cream, as he reported at the October 2007 VA 
examination, the Veteran has not stated, and the evidence does 
not indicate, that he has been on systemic therapy.  As discussed 
above, the evidence must show that the Veteran is on near-
continuous systemic therapy for a 12-month period to meet the 
criteria for a 60 percent rating under DC 7806.  See 38 C.F.R. 
§ 4.118.

In carefully reviewing the record, the Board finds that the 
Veteran's tinea versicolor more nearly approximates the criteria 
for a 30 percent rating than a 60 percent rating.  There is no 
competent evidence showing that it covers more than 20 percent of 
his body or any portion of exposed areas or that the Veteran has 
received near-constant systemic therapy for a 12-month period 
since 2006.  While the October 2007 examiner also noted that the 
Veteran had hypopigmented macules on his arms and thighs, the 
examiner diagnosed this condition as guttate hypomelanosis and 
did not attribute it to tinea versicolor.  Accordingly, there is 
no competent evidence showing that the Veteran's tinea versicolor 
approximates the criteria for a 60 percent rating under DC 7806.  
Id.  

The Board has also considered the application of other diagnostic 
codes.  However, DC 7800 pertains to disfigurement of the head, 
face, or neck and thus is not applicable as there is no competent 
evidence suggesting that the Veteran's head, face, or neck is 
affected by tinea versicolor.  See id.  The Board also notes in 
this regard that service connection for a skin disorder of the 
scalp was denied in an April 2005 Board decision.  DCs 7801, 
7802, 7803, and 7804 pertain to scars and thus are not 
applicable.  See October 2007 VA examination report which 
reflects that the Veteran does not have scars.  

As discussed above, the record contains no evidence demonstrating 
that the Veteran is entitled to a rating higher than the 
currently-assigned evaluation of 30 percent at any point since 
his claim for an increase.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  

The Board has also considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA Schedule 
for Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral of the current issue for 
extraschedular consideration is not warranted.  The Veteran's 
reported symptoms are those contemplated by the rating criteria.  
There are no symptoms left uncompensated or unaccounted for by 
the assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his tinea versicolor presents 
"such an exceptional or unusual disability picture . . . as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  The fact that circumstances 
specific to a particular veteran may cause the effects of a 
service-connected disability to be more profound in that 
veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  See VAOPGCPREC 6-96.  Rather, the 
impairment must be one that is so unusual as to be unanticipated 
by the rating criteria.  See id.  The evidence does not show 
marked interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluation is adequate to rate 
this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected tinea versicolor prevents him 
from obtaining and maintaining gainful employment-nor has the 
Veteran contended otherwise.  Thus, any further discussion of an 
issue of entitlement to a total disability rating based on 
individual unemployability is not necessary.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
disability rating in excess of 30 percent for tinea versicolor 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Effective Date

The Veteran claims that he is entitled to an effective date prior 
to July 5, 2007 for the assignment of a 30 percent disability 
rating for tinea versicolor.  For the following reasons, the 
Board finds that an earlier effective date is not warranted.

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o).  The effective date for the grant of service 
connection is the day following separation from active service or 
the date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date is 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  

The award of an increased rating is normally effective either on 
the date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased in 
severity during that time.  See VAOGCPREC 12-98.

Determining whether the effective date assigned for an increased 
rating is correct or proper under the law requires (1) a 
determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA. 38 C.F.R. § 3.151 (2009).  In this 
regard, any communication or action, indicating an intent to 
apply for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
the date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim when the report of such 
treatment or examination relates to a disability for which 
increased compensation is sought.  38 C.F.R. § 3.157(b)(1) 
(2009).

The date of receipt of evidence from a private physician or a lay 
person will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the physician 
or lay person and shows the reasonable possibility of entitlement 
to benefits. 38 C.F.R. § 3.157(b)(2).

The United States Court of Appeals for Veterans Claims has held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a claim 
for an increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet App 
125, 126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Id. at 126.  Therefore, determining an appropriate effective date 
for an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, (2) 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).

In light of the aforementioned law and regulations, the essential 
questions before the Board are (1) when was the date the claim 
for an increased evaluation for the Veteran's service-connected 
tinea versicolor filed and (2) when was it factually 
ascertainable that a 30 percent evaluation for tinea versicolor 
was warranted. 

Service connection was initially established for tinea versicolor 
in a December 1970 rating decision.  A noncompensable rating was 
assigned at this time.  The Veteran was notified of this decision 
and his appellate rights but did not initiate an appeal of the 
denial of a compensable evaluation.  Thus, the decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

A claim for an increased rating for the Veteran's tinea 
versicolor was denied in a February 1999 rating decision.  The 
Veteran was notified of the decision and his appellate rights in 
a February 1999 letter and appealed this decision to the Board.  
The Board eventually denied the Veteran's claim in an April 2005 
decision.  

In May 2005, the Veteran submitted a motion for reconsideration 
of the April 2005 Board decision.  See 38 U.S.C.A. §§ 7103, 7104 
(West 2002); 38 C.F.R. §§ 20.1000; 20.1001 (2009).  The Chairman 
denied the motion and notified the Veteran of the denial in a 
July 2005 letter which set forth the reasons for the denial.  See 
38 C.F.R. § 20.1001(c)(1).  This constituted final disposition of 
the Veteran's motion.  Id.  The Veteran has not challenged the 
Chairman's denial of his motion for reconsideration and did not 
appeal the April 2005 Board decision to the Court.  Accordingly, 
the April 2005 Board decision is final as of the date stamped on 
the decision.  See 38 C.F.R. § 20.1100 (2009).  

The Board notes that a claim remains pending until there is 
either a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent claim for 
the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007); see also Williams v. Peake, 521 F.3d 1348, 1351 (Fed. 
Cir. 2008) (holding that subsequent adjudication of a service 
connection claim extinguished identical, prior "pending" claims 
to the same benefit).  Thus, because the Veteran's claim for an 
increased rating for tinea versicolor was subsequently and 
finally adjudicated in the Board's April 2005 decision, any prior 
pending claims were extinguished and are no longer pending.  As 
such, an effective date prior to April 18, 2005, when the Veteran 
was notified of the Board's decision, may not be granted. 

In June 2005, the Veteran sent a letter to his representative in 
Congress requesting an investigation on his behalf with regard to 
receiving compensation for a body rash from VA.  This letter was 
received by VA on July 5, 2005.  A July 2005 letter was then sent 
to the Veteran stating that the claim for an increased rating for 
a skin rash was already on appeal and thus would not be 
addressed.  However, as discussed above, the Veteran's claim for 
an increased rating had already been adjudicated by the Board in 
April 2005, and thus was no longer on appeal by the time he 
submitted the June 2005 letter. 

An August 2006 rating decision addressed a number of claims but 
did not address the issue of an increased rating for tinea 
versicolor.  In a December 2006 notice of disagreement (NOD) with 
this decision, the Veteran stated that his claim for an increased 
rating for a rash was not addressed in this decision and 
therefore he was appealing it.  In response, the RO sent the 
Veteran a May 2007 letter informing him that an August 2003 
rating decision was the last decision made with respect to a skin 
disorder and that the appeal period for that decision had 
expired.  As discussed above, the Veteran's claim for an increase 
was actually last denied in the Board's April 2005 decision.  It 
is clear from the Veteran's NOD that he believed he had submitted 
a new claim for an increased rating which should have been 
adjudicated in the August 2006 rating decision.  The Board 
agrees, as will be discussed in the following paragraph.  The 
Veteran thereafter submitted a July 2007 statement requesting an 
increase for tinea versicolor which was adjudicated in the 
December 2007 rating decision.

The Board notes that VA has a duty to liberally construe claims 
for VA benefits.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (2004).  In 
keeping with this policy, the Board finds that the Veteran's June 
2005 letter to his representative in Congress requesting an 
investigation into compensation for his skin rash constituted a 
claim for an increased rating for tinea versicolor which was not 
adjudicated until the December 2007 rating decision giving rise 
to the present appeal.  See 38 C.F.R. § 3.155(a).  In this 
regard, the Board finds "skin rash" to be synonymous with tinea 
versicolor as the Veteran did not have any other service-
connected skin disorders which could be the basis for an 
increased rating.  Thus, the Board finds that the date of this 
claim is July 5, 2005, the date the congressional inquiry was 
received by VA. 

The Board next turns to the issue of when it was factually 
ascertainable that a 30 percent evaluation for tinea versicolor 
was warranted.  The only relevant VA treatment record since July 
5, 2004 (one year prior to when the present claim was submitted) 
is dated in June 2006 and reflects that the Veteran had multiple 
dark brown papules on his face consistent with dermatosis 
papulosa nigra.  The Veteran also had a few brown papules 
consistent with seborrheic keratoses on his upper arm, shoulders, 
back, chest, abdomen and flank.  A few hypopigmented round 
macules consistent with postinflammatory hypopigmentation were 
also noted on his abdomen and anterior thighs.  There is no 
evidence in this record that the Veteran had tinea versicolor 
covering 20 percent or more of his body or 20 percent or more of 
exposed areas or that the Veteran was on systemic therapy.  

There is no other competent evidence within the relevant time 
frame suggesting that the Veteran's tinea versicolor met the 
criteria for a 30 percent rating prior to the October 2007 VA 
examination or that an increase in disability had occurred within 
one year prior to the submission of this claim on July 5, 2005.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and an effective date 
earlier than July 5, 2007 for the assignment of a 30 percent 
rating for tinea versicolor must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for 
tinea versicolor is denied. 

Entitlement to an effective date prior to July 5, 2007 for the 
grant of a 30 percent rating for tinea versicolor is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


